PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,763,769
Issue Date: September 1, 2020
Application No. 16/022,779
Filed: June 29, 2018
Attorney Docket No.  14237.0002
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund received April 19, 2021. 

This is a decision on the request filed April 19, 2021, seeking a withdrawal and a refund of the petition previously filed April 16, 2021 under 37 CFR 1.182, requesting a duplicate letters patent, in the above-identified application.

The petition under 37 CFR 1.182 is DISMISSED as MOOT.

The Office records indicate that a petition was filed April 16, 2021, under the provisions of 37 CFR 1.182, in the above-identified application.  Subsequently, on April 19, 2021 applicant filed a request to withdraw the petition under 37 CFR 1.182.  As the petition, under 37 CFR 1.182 filed, April 16, 2021, was not acted upon prior to the consideration of the instant request for its withdrawal, the instant request is granted.  The petition filed under 37 CFR 1.182 will not be considered further.    

The request for refund is GRANTED. 

In view of the request filed April 19, 2021, the petition filed under 37 CFR 1.182 has been withdrawn.  The petition fee of $420 filed with the petition on April 16, 2021, will be refunded to petitioner’s credit card account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions